EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
August 15, 2003, by and between ROXIO, INC., a Delaware corporation with its
principal offices at 455 El Camino Real, Santa Clara, California 95050
(“Roxio”), and WILLIAM CHRISTOPHER GOROG, an individual residing at 11434
Bellagio Road, Los Angeles, California 90049 (the “Executive”).

 

1. Employment. Roxio agrees to employ Executive and Executive agrees to be
employed by Roxio upon the terms and conditions set forth in this Agreement.

 

2. Duties. Executive is employed by Roxio to render services to Roxio and to
Napster LLC, (herein, “Napster”) in the position of Chairman and CEO of each of
Roxio and Napster (herein, collectively “Company”). Executive agrees to perform
such duties, and such other duties reasonable and consistent with such office as
may be assigned to Executive by Company’s Board of Directors from time to time.
The principal places where Executive shall render his services hereunder shall
be at Company’s offices in Santa Clara and Los Angeles, California, and New
York, New York, as well as in his home office, as he shall reasonably determine
from time to time is in the best interests of Company. In no case shall the
Executive be required to relocate his residence from Los Angeles, California,
nor to relocate his offices outside any of the cities of Santa Clara, New York
or Los Angeles without his consent. Executive will devote his full time and
efforts to the performance of Executive’s duties and responsibilities under this
Agreement and to the business and affairs of Company, its subsidiaries and
affiliates, in general, and Executive shall use his reasonable efforts to
promote the interests thereof. Executive may engage in personal, charitable,
professional and investment activities to the extent such activities do not
materially conflict or interfere with Executive’s duties and obligations under
this Agreement or Executive’s ability to perform his duties and responsibilities
under this Agreement. During the Term, Executive shall not serve on the Board of
Directors of any other business entity without the prior approval of the Board
of Directors. The Board of Directors is aware of and approves Executive’s
service on the Board of Directors of the following entities: House of Blues and
Critical Path, Inc. provided that Executive’s future activities on such Boards
do not materially conflict or interfere with the performance of his duties for
the Company.

 

3. Term of Employment. The initial term of Executive’s employment hereunder
shall commence on August 15, 2003 (the “Commencement Date”) and, unless
terminated sooner as provided in Paragraph 7 below, shall continue through
August 14, 2008 (“Initial Term”). Thereafter Executive’s employment hereunder
shall automatically continue year to year for successive terms of one year each
ending on the next August 14th (each such year being referred to herein as an
“Extended Year”), unless at least ninety (90) days prior to the end of the
Initial Term or the then current Extended Year, as the case may be, either
Executive or Roxio delivers to the other written notice of non-renewal
(“Non-Renewal Notice”), in which event Executive’s employment hereunder shall
terminate as of the end of the Initial Term or the then current Extended Year,
as applicable. The date on which the term of Executive’s employment hereunder
expires or is terminated (either by reason of a Non-Renewal Notice or otherwise)
pursuant to the provisions of this Agreement shall be referred to herein as the
“Termination

 

1



--------------------------------------------------------------------------------

Date.” The capitalized word “Term” as used herein shall mean the period
beginning on the Commencement Date and ending on the Termination Date.

 

4. Compensation.

 

(a) Salary. For all services rendered by Executive hereunder, Roxio agrees to
pay Executive the sum of Six Hundred Twenty Five Thousand Dollars ($625,000) per
annum (“Salary”), payable in accordance with Roxio’s then applicable payroll
practices applicable to similarly-situated executives generally. The amount of
the annual Salary shall be subject to annual review and upward adjustment at the
first quarter board of directors meeting each fiscal year of the Term; provided,
however, that the amount of the annual Salary may not be reduced during the
Term. Any adjustment to the annual Salary shall be in the sole discretion of
Roxio.

 

(b) Bonus Compensation; Stock Option Grants. In addition to the Salary,
Executive will be eligible to participate in Company’s annual bonus program and
any other bonus plan adopted during the Term, and will be eligible for annual
stock option grants. The Company shall pay to Executive a bonus of $500,000
promptly after execution of this Agreement. Thereafter, the amount, if any, of
Executive’s bonus(es) and stock option grant(s) for any particular year will be
determined by Roxio’s compensation committee (the “Compensation Committee”) and
will be dependent on Executive’s performance and that of the Company.

 

(c) Initial Stock Option Grant. On August 15, 2003, the Compensation Committee
granted Executive options to purchase up to 300,000 shares of Roxio common stock
(i.e., NASDAQ: “ROXI”) in accordance with the Roxio 2003 Stock Plan (“RSOP”),
subject to shareholder approval of the RSOP. Such options will have an exercise
price per share equal to $7.47 per share, the last closing sales price of a
share of Roxio common stock on the NASDAQ National Market available as of the
time of grant. Such options will have a maximum term of ten years, will vest as
to 25% of the subject shares on August 15, 2004, and will vest as to an
additional 6.25% of the subject shares on November 15, 2004, and on each three
month anniversary of such date until the options are fully vested, and will,
except as provided herein, otherwise be subject to earlier termination and the
other terms set forth in the RSOP and the written stock option agreement to
evidence such option (such agreement to be in the form customarily used by Roxio
for employee stock option grants under the RSOP).

 

(d) Change in Control Gross-Up. Executive shall be entitled to the excise tax
protections set forth in Exhibit A attached hereto.

 

5. Benefits. Executive shall be entitled to four (4) weeks paid vacation per
each calendar year during the Term. Executive shall also be entitled to
participate in such life, disability, medical insurance and pension and
retirement plans (and any other plans and benefits not otherwise referred to in
this Agreement) as Company may have or establish from time to time applicable to
other Company executives on terms no less favorable than the terms applicable to
such executives and in which Executive would be entitled to participate pursuant
to the terms thereof. In addition, Roxio shall directly pay for or reimburse
Executive for up to a total aggregate amount of $15,000 per year in order for
Executive to purchase supplemental life and/or disability insurance.

 

2



--------------------------------------------------------------------------------

6. Business Expenses; Etc. During the Term, all of Executive’s reasonable travel
and other expenses incurred in the performance of Executive’s duties for the
Company will be paid for or reimbursed by Roxio. When traveling by air,
Executive will exercise his judgment regarding when economy, business class or
first class air travel is justified. Roxio will pay or reimburse Executive for
reasonable expenses relating to airline clubs, and to his participation in
professional organizations (including, without limitation, the Young Presidents
Organization or any successor organizations), provided, however, that Executive
may not exceed $20,000 per year in such expenses without prior approval of the
Compensation Committee. Executive shall be entitled to a car allowance of $1,500
per month plus car insurance, an annual Company-paid physical examination, a
health club subsidy and financial planning assistance (the health club subsidy
and financial planning assistance not to exceed $7,500 per year in the aggregate
on a gross basis), and such other perquisites not otherwise provided for in this
Agreement (if any) as are accorded generally to other Company executives.

 

7. Termination of Employment. The employment of Executive under this Agreement
shall be terminated prior to the end of the Initial Term or prior to the end of
an Extended Year, as the case may be, under the following circumstances:

 

(a) Termination by Reason of Death of Executive. Upon the death of Executive,
the employment of Executive hereunder shall automatically terminate on the date
of Executive’s death.

 

(b) Termination by Reason of Disability of Executive. In the event Executive
suffers a disability, due to illness or injury, such that Executive is unable to
perform the essential functions of his position, even with a reasonable
accommodation, for a period in excess of six (6) consecutive months
(“Disability”), Roxio reserves the right to terminate Executive’s employment by
giving Executive written notice of termination (the “Disability Notice”) if
Executive remains Disabled at the time such Disability Notice is given. If
Executive disputes a Disability termination, Roxio may require that Executive be
evaluated, at Roxio’s expense, by an independent physician to be selected by
Roxio. In the event that Executive’s physician and Roxio’s physician report
contrary findings as to the nature and duration of the Disability, Roxio may
require an additional evaluation, at Roxio’s expense, by a second independent
physician of Roxio’s choice. At such time that the second independent
physician’s evaluation of Executive is completed, Roxio will use the findings
reported by two of the three physicians to determine the nature and duration of
the Disability and its resulting effect on the continuation or termination of
Executive’s employment.

 

(c) Termination for Cause. Roxio shall have the right to terminate Executive’s
employment hereunder for “Cause” if Cause as defined below exists and at least
2/3 of the members of the Board of Directors of Company make the good faith
determination that termination is appropriate. For purposes of this Agreement,
the term “Cause” shall be limited to (i) conviction of, or a plea of nolo
contendre to, a felony or crime involving moral turpitude; (ii) gross negligence
in the performance of Executive’s duties that has injured the reputation or
business of the Company; (iii) willful misconduct by Executive with respect to
the Company’s business that has injured the reputation or business of the
Company.

 

3



--------------------------------------------------------------------------------

(d) Termination by Executive for Good Reason. Executive shall have the right to
terminate his employment under this Agreement for “Good Reason” upon thirty (30)
days’ written notice to the Company. For the purposes of this Agreement, the
term “Good Reason” means the good faith determination by the Executive that any
one or more of the following has occurred: (i) without the express, written
consent of Executive, a material diminution of Executive’s duties, titles,
authority, or responsibilities; (ii) without the express, written consent of
Executive, the Company requiring Executive to report to anyone other than the
Board of Directors; (iii) any material breach by the Company of this Agreement,
including, but not limited to, failure by Company to comply with any of the
provisions of Paragraphs 4 and/or 5, other than insubstantial and inadvertent
failures to comply, remedied promptly by Company after receipt of notice thereof
from Executive; (iv) without Executive’s consent, any requirement by Company
that Executive be based at any office or location other than an office or
location located in the greater Santa Clara, California, New York, New York, or
Los Angeles, California area (except for travel reasonably required for the
performance of Executive’s duties), or (v) any proposed termination by the
Company of Executive’s employment hereunder other than as permitted by this
Agreement.

 

(e) Termination by the Company Other than For Death, Disability, or Cause. The
Company may terminate Executive’s employment at any time for any reason other
than those specified in this Paragraph 7 hereof or for no reason whatsoever,
effective thirty (30) days after written notice is given to Executive of such
termination.

 

(f) Obligations of Company upon Termination.

 

(i) In General. Except as otherwise expressly provided in this Agreement, all
compensation otherwise payable to Executive under this Agreement shall cease to
accrue upon termination of Executive’s employment and Executive’s entitlements
under applicable plans and programs of the Company following termination of
Executive’s employment will be determined under the terms of those plans and
programs. Upon any termination of Executive’s employment, Roxio shall pay to
Executive, within thirty (30) days after the Termination Date: (i) any accrued
and unpaid Salary and bonus which has been earned by Executive under this
Agreement prior to the Termination Date, (ii) a per diem amount based upon such
Salary for any accrued vacation days not previously taken by Executive prior to
the Termination Date, and (iii) reimbursement for expenses incurred through the
Termination Date in accordance with the provisions of Paragraph 6 of this
Agreement (the sum of the amounts described in clauses (i), (ii), and (iii)
shall be hereinafter referred to as the “Accrued Obligations”).

 

(ii) Death. If Executive’s employment is terminated by reason of Executive’s
death during the Term, Executive’s heirs shall be entitled to the following: (1)
payment to Executive’s estate of the Accrued Obligations set forth in 7(f)(i)
above; (2) payment to Executive’s estate or beneficiary, as applicable, any
amounts due pursuant to the terms of any applicable welfare benefit plans,
including but not limited to any life insurance proceeds; (3) Reimbursement to
Executive’s dependents for a period of eighteen (18) months following
Executive’s death of any COBRA premiums paid by Executive’s dependents to
continue medical and dental insurance coverage under COBRA; and (4) on the
Termination Date by reason of Executive’s death, Executive’s Roxio and Napster
unvested stock options that are outstanding

 

4



--------------------------------------------------------------------------------

immediately prior to Executive’s death, if any, shall become fully vested and
such options, together with any previously vested stock options granted by Roxio
and Napster that are then outstanding, shall be exercisable by Executive’s heirs
for one (1) year thereafter (subject to earlier termination upon the expiration
of the maximum ten-year term of such options and further subject to earlier
termination upon a dissolution, liquidation, change of control or similar event
in accordance with Section 12 of the RSOP or similar provisions of the
particular option plan under which such options were granted).

 

(iii) Disability. If Executive’s employment is terminated by reason of
Executive’s Disability during the Term, Executive shall be entitled to receive,
after the date of receipt by Executive of the Disability Notice: (1) payment of
the Accrued Obligations pursuant to 7(f)(i) above, (2) the maximum disability
benefits then provided by Company to disabled executives and/or their families,
(3) to the extent Executive elects to continue medical and dental insurance
coverage under COBRA, reimbursement of the COBRA premium for such continuation
coverage for a period of eighteen (18) months following the Termination Date;
and (4) on the Termination Date by reason of Executive’s Disability, Executive’s
Roxio and Napster unvested stock options that are outstanding immediately prior
to the Termination Date, if any, shall become fully vested and such options,
together with any previously vested stock options granted by Roxio and Napster
that are then outstanding, shall be exercisable by Executive, or Executive’s
heirs as the case may be, for one (1) year thereafter (subject to earlier
termination upon the expiration of the maximum ten-year term of such options and
further subject to earlier termination upon a dissolution, liquidation, change
of control or similar event in accordance with Section 12 of the RSOP or similar
provisions of the particular option plan under which such options were granted).

 

(iv) Other than For Death, Disability, or Cause. If Executive’s employment with
the Company is terminated by Roxio pursuant to Paragraph 7(e) during the Term,
then Executive shall be entitled to the following: (1) payment to Executive of
the Accrued Obligations provided for in Paragraph 7(f)(i) above; (2) within
thirty (30) days after the Termination Date, payment to Executive of an amount
equal to Executive’s Salary which would otherwise be payable from the
Termination Date through the end of the Initial Term, or Extended Term as the
case may be, provided, however, that such payment may not be more than 300% of
Executive’s then-applicable Salary or less than 165% of Executive’s
then-applicable Salary; (3) to the extent Executive elects to continue medical
and dental insurance coverage under COBRA, reimbursement of the COBRA premium
for such continuation coverage for a period of eighteen (18) months following
the Termination Date; and (4) on the Termination Date, all of Executive’s Roxio
and Napster unvested stock options that are outstanding immediately prior to the
Termination Date, if any, shall become fully vested and such options, together
with any previously vested stock options granted by Roxio and Napster that are
then outstanding, shall be exercisable by Executive, or Executive’s heirs as the
case may be, for the full term of such options (subject to earlier termination
upon the expiration of the maximum ten-year term of such options and further
subject to earlier termination upon a dissolution, liquidation, change of
control or similar event in accordance with Section 12 of the RSOP or similar
provisions of the particular option plan under which such options were granted).

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing in this Paragraph 7 is intended to
supercede Paragraph 8 below that provides for the automatic acceleration of
Executive’s options upon a Change of Control (defined below).

 

(v) Good Reason. For all purposes under this Agreement, a termination for Good
Reason by Executive shall be treated as a termination without cause by the
Company and Executive shall be entitled to the payments and benefits set forth
in paragraph 7(f)(iv) above, including but not limited to the vesting of
outstanding options.

 

(vi) Non-Renewal. In the event Roxio decides not to renew or extend this
Agreement beyond the Initial Term for reasons other than failure to reach
agreement on the terms for such renewal or extension, Executive will be entitled
to receive a Salary at the $625,000 per annum rate as provided in Paragraph 4(a)
hereof for a period of nine (9) months after the termination of the Initial
Term, payable in accordance with the payment schedule set forth in Paragraph
4(a).

 

8. Change of Control. If a Change of Control occurs (as defined in the RSOP), at
Executive’s option, all stock options that are granted to Executive by Roxio or
Napster (including options granted to Executive after the date of this
Agreement) and that are outstanding immediately before the Change of Control
will thereupon become fully vested and may be exercised at any time thereafter
without restriction for a period of twenty-four (24) months (subject to earlier
termination upon the expiration of the maximum ten-year term of such options and
further subject to earlier termination upon a dissolution, liquidation, change
of control or similar event in accordance with Section 12 of the RSOP or similar
provisions of the particular option plan under which such options were granted).
In the event Executive resigns or is terminated (other than a termination by
Roxio for Cause) within twelve (12) months following a Change of Control,
instead of and not in addition to the payments and benefits set forth in
paragraph 7(f)(iv) above, Executive shall be entitled to receive the following:
(1) payment of the Accrued Obligations provided for in Paragraph 7(f)(i) above;
(2) a lump sum severance payment, in cash, within thirty (30) days after the
date of such termination or resignation, in an amount equal to two hundred
ninety-nine percent (299%) of the Executive’s then-applicable Salary, (3) a lump
sum bonus for the year in which termination or resignation occurs in an amount
equal to the average of the three prior cash bonuses received by Executive; and
(4) to the extent Executive elects to continue medical and dental insurance
coverage under COBRA, reimbursement of the COBRA premium for such continuation
coverage for a period of eighteen (18) months following the Termination Date.
The accelerated vesting provision provided for in this Paragraph 8 will apply
notwithstanding the fact that accelerated vesting may not be required in the
circumstances under the applicable Company stock option plan.

 

9. Exclusive Employment, Confidential Information, Etc.

 

(a) Non-Competition. Executive agrees that Executive’s employment hereunder is
on an exclusive basis, and that during the Term, Executive will not engage in
any other business activity which is in conflict with Executive’s duties and
obligations hereunder, except for any such activities which have been previously
reported to Company’s Board of Directors prior to the date of this Agreement.
Subject to the foregoing, Executive agrees that for the Term Executive shall not
directly or indirectly engage in or participate as an officer,

 

6



--------------------------------------------------------------------------------

employee, director, agent of or consultant for any business in the United States
directly competitive with that of Company, nor shall Executive make any
investments in any company or business competing with Company; provided,
however, that nothing herein shall prevent Executive from investing as less than
a one (1%) percent shareholder without limit in the securities of any company
listed on a national securities exchange or quoted on an automated quotation
system.

 

(b) Confidential Information. Executive recognizes and agrees that access to and
knowledge of Company’s trade secrets and other confidential information
(collectively “confidential information”), which are valuable and unique assets
of their businesses, is essential to the performance of Executive’s duties
hereunder. Accordingly, Executive agrees that Executive shall not during the
Term disclose any confidential information to or for the benefit of any third
party for any purpose whatsoever (except as may be required by law or court
order or in the performance of Executive’s duties hereunder), nor make use of
any of the same for Executive’s own purposes; provided, however, that
disclosures may be made (i) to the extent necessary to comply with government
disclosure requirements or applicable laws, (ii) pursuant to subpoena or order
of any judicial, legislative, executive, regulatory or administrative body, or
for Executive to enforce Executive’s rights under this Agreement, (iii) to
employees, advisors, counsel, financial advisors and other third parties as may
be necessary and appropriate in connection with the proper performance and
enforcement of this Agreement; and (iv) pursuant to Executive’s normal reporting
procedures as an executive of a publicly traded company (e.g., pursuant to
Sarbanes-Oxley requirements or otherwise). Confidential information includes,
but is not limited to, information regarding the businesses of Company, and
Company’s customers, vendors, policies, products, services, designs, systems,
business plans, agreements, marketing strategies, pricing and costs.
Notwithstanding any of the foregoing to the contrary, confidential information
shall be deemed not to include information which (i) is or becomes generally
available to the public other than as a result of a disclosure by Executive or
any other person who directly or indirectly receives such information from
Executive or at Executive’s direction or (ii) is or becomes available to
Executive on a non-confidential basis from a source which is entitled to
disclose it to Executive.

 

(c) Non-Solicitation of Employees. Executive promises and agrees that he will
not, for a period of one year following termination of his employment, directly
or indirectly solicit any of the Roxio or Napster employees who earned annually
$100,000 or more as an employee of Roxio and/or Napster during the last six
months of his or her own employment to work for any business, individual,
partnership, firm, corporation, or other entity. This Paragraph shall not apply
to Executive’s Personal Assistant.

 

10. Notices. All notices required to be given hereunder shall be given in
writing, by personal delivery or by certified mail, return receipt requested, at
the respective addresses of the parties hereto set forth above, or at such other
address as may be designated in writing by either party, and in the case of
Company, to the attention of the General Counsel of Company. Copies of any
notices to Executive shall be delivered to him at Roxio’s Santa Clara,
California office, and shall also be given to M. Kenneth Suddleson, Esq., c/o
Morrison & Foerster, LLP, 1880 Century Park East, Suite 1111, Los Angeles,
California 90067. Any notice given by mail shall be deemed to have been given
three days following such mailing.

 

7



--------------------------------------------------------------------------------

11. Assignment. This is an Agreement for the performance of personal services by
Executive and may not be assigned by Executive or Roxio except that Roxio may
assign this Agreement to any successor in interest to Roxio as a result of a
merger, consolidation or sale of all or substantially all of the assets of
Roxio, whether by operation of law (in the case of a sale or other transfer of
stock) or otherwise (subject to the provisions of Paragraph 7 above).

 

12. California law, Etc. This Agreement and all matters or issues collateral
thereto shall be governed by the laws of the State of California applicable to
contracts entered into and to be performed entirely therein. Any disputes
regarding this Agreement or Executive’s employment by Company will be resolved
through binding arbitration with a single neutral arbitrator under the rules of
JAMS. The proper venue for any such action is the County of Los Angeles. In any
action to enforce this Agreement, Executive and Roxio each agree to accept
service of process by mail at its address, as applicable, as set forth above (or
at any different address of which Executive has notified Roxio, or Roxio has
notified Executive, as applicable, in writing). In any action in which service
is made pursuant to this Paragraph, Executive and Roxio each waive any challenge
to the personal jurisdiction of JAMS.

 

13. Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter herein contained, and can be
changed only by a writing signed by both parties hereto.

 

14. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

 

15. Supersedes Previous Understanding. This Agreement supersedes all prior
understandings (whether written or oral, including without limitation all draft
letter agreements) relating to Executive’s employment by Company; provided,
however, that this Agreement does not affect any prior grant of stock, stock
options or other benefits which Executive has received prior to the date hereof
and/or to which Executive is entitled.

 

[Remainder of Page Intentionally Blank]

 

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement on
the date first above written.

 

ROXIO, INC. By:   

/s/    WILLIAM E. GROWNEY, JR.

--------------------------------------------------------------------------------

Name:   

William E. Growney, Jr.

--------------------------------------------------------------------------------

Title:   

Secretary

--------------------------------------------------------------------------------

EXECUTIVE

/s/    WILLIAM CHRISTOPHER GOROG

--------------------------------------------------------------------------------

WILLIAM CHRISTOPHER GOROG

 

9



--------------------------------------------------------------------------------

EXHIBIT A

 

SECTION 280G GROSS-UP PROVISIONS

 

Equalization Payment. If upon or following a CIC (as defined below) the tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any similar or successor tax (the “Excise Tax”) applies, because of
the CIC, to any payments, benefits and/or amounts received by Executive as
severance benefits or otherwise, including, without limitation, any amounts
received or deemed received, within the meaning of any provision of the Code, by
Executive as a result of (and not by way of limitation) any automatic vesting,
lapse of restrictions and/or accelerated target or performance achievement
provisions, or otherwise, applicable to outstanding grants or awards to
Executive under any of the Company’s incentive plans or agreements
(collectively, the “Total Payments”), Roxio shall pay in cash to Executive or
for Executive’s benefit as provided below an additional amount or amounts (the
“Gross-Up Payment(s)”) such that the net amount retained by Executive after the
deduction of any Excise Tax on such Total Payments so received and any Federal,
state and local income and employment taxes and Excise Tax upon the Gross-Up
Payment(s) provided for by this Exhibit A shall be equal to such Total Payments
so received had they not been subject to the Excise Tax. Such Gross-Up
Payment(s) shall be made by Roxio to Executive or applicable taxing authority on
behalf of Executive as soon as practicable following the receipt or deemed
receipt of any portion of such Total Payments so received, and may be satisfied
by Roxio making a payment or payments on Executive’s account in lieu of
withholding for tax purposes but in all events shall be made within thirty (30)
days of the receipt or deemed receipt by Executive of any portion of such Total
Payments. For purposes of this Exhibit A, “CIC” means the occurrence, either
during the Term or, if the Executive’s employment by Roxio terminates during the
Term, at any time following such termination of employment, of either (a) a
change in the ownership or effective control of Roxio (within the meaning of
Section 280G of the Code), or (b) or a change in the ownership of a substantial
portion of the assets of Roxio (within the meaning of Section 280G of the Code).

 

Calculation of Gross-Up Payment. The determination of whether a Gross-Up Payment
is required pursuant to this Exhibit A and the amount of any such Gross-Up
Payment shall be determined in writing (the “Determination”) by a
nationally-recognized certified public accounting firm selected by Roxio (the
“Accounting Firm”). The Accounting Firm shall provide its Determination in
writing, together with detailed supporting calculations and documentation and
any assumptions used in making such computation, to Roxio and Executive within
twenty (20) days after the later of the date of the CIC or the Executive’s
Termination Date. Within twenty (20) days following delivery of the Accounting
Firm’s Determination, Executive shall have the right, at Roxio’s expense, to
obtain the opinion of an “outside counsel,” which opinion need not be
unqualified, which sets forth: (a) the amount of Executive’s “annualized
includible compensation for the base period” (as defined in Code Section 280G(d)
(1)); (b) the present value of the Total Payments; (c) the amount and present
value of any “excess parachute payment;” and (d) detailed supporting
calculations and documentation and any assumptions used in making such
computations. The opinion of such outside counsel shall be supported by the
opinion of a nationally-recognized certified public accounting firm and, if
necessary or required by Roxio, a firm of nationally-recognized executive
compensation

 

S-1



--------------------------------------------------------------------------------

consultants. The outside counsel’s opinion shall be binding upon Roxio and
Executive and shall constitute the “Determination” for purposes of this Exhibit
A instead of the initial determination by the Accounting Firm. Roxio shall pay
(or, to the extent paid by Executive, reimburse Executive for) the certified
public accounting firm’s and, if applicable, the executive compensation
consultant’s reasonable and customary fees for rendering such opinion. For
purposes of this Exhibit A, “outside counsel” means a licensed attorney selected
by Executive who is recognized in the field of executive compensation and has
experience with respect to the calculation of the Excise Tax; provided that
Roxio must approve Executive’s selection, which approval shall not be
unreasonably withheld.

 

Computation Assumptions. For purposes of determining whether any payments,
benefits and/or amounts, including amounts paid as severance benefits, will be
subject to Excise Tax, and the amount of any such Excise Tax:

 

(a) Any other payments, benefits and/or amounts received or to be received by
Executive in connection with or contingent upon a CIC of Roxio or Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with Roxio, or with any person whose
actions result in a CIC of Roxio or any person affiliated with Roxio or such
persons) shall be combined to determine whether Executive has received any
“parachute payment” within the meaning of Section 280G(b)(2) of the Code, and if
so, the amount of any “excess parachute payments” within the meaning of Section
280G(b)(1) that shall be treated as subject to the Excise Tax, unless in the
opinion of the person or firm rendering the Determination, such other payments,
benefits and/or amounts (in whole or in part) do not constitute parachute
payments, or such excess parachute payments represent reasonable compensation
for services actually rendered within the meaning of Section 280G(b)(4) of the
Code in excess of the base amount within the meaning of Section 280G(b)(3) of
the Code, or are otherwise not subject to the Excise Tax;

 

(b) The value of any non-cash benefits or any deferred payment or benefit shall
be determined by the person or firm rendering the Determination in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.

 

(c) The compensation and benefits provided for in this Agreement, and any other
compensation earned prior to the Termination Date by Executive pursuant to the
Company’s compensation programs (if such payments would have been made in the
future in any event, even though the timing of such payment is triggered by the
CIC), shall for purposes of the calculation pursuant to this Exhibit A be deemed
to be reasonable; and

 

(d) Executive shall be deemed to pay Federal, state, and local income taxes at
the highest applicable marginal rate of taxation (subject, in the case of
employment taxes, to any applicable wage base limitations) in the calendar year
in which the Gross-Up Payment is to be made. Furthermore, the computation of the
Gross-Up Payment shall assume (and adjust for the fact) that (i) there is a loss
of miscellaneous itemized deductions under Section 67 of the Code (or analogous
federal or state provisions) on account of the Gross-Up Payment and (ii) a loss
of itemized deductions under Section 68

 

S-2



--------------------------------------------------------------------------------

of the Code (or analogous federal or state provisions) on account of the
Gross-Up Payment. The computation of the Gross-Up Payment shall take into
account any reduction in the Gross-Up Payment due to Executive’s share of the
hospital insurance portion of FICA and any state withholding taxes (other than
any state withholding tax for income tax liability). The computation of the
state and local income taxes applicable to the Gross-Up Payment shall be based
on the highest marginal rate of taxation in the state and locality of
Executive’s residence on the Termination Date, and shall take into account the
maximum reduction in Federal income taxes that could be obtained from the
deduction of such state and local taxes.

 

Executive’s Obligation to Notify Company. Executive shall promptly notify Roxio
in writing of any claim by the Internal Revenue Service (or any successor
thereof) or any state or local taxing authority (individually or collectively,
the “Taxing Authority”) that, if successful, would require the payment by Roxio
of a Gross-Up Payment in excess of any Gross-Up Payment as originally set forth
in the Determination. If Roxio notifies Executive in writing that it desires to
contest such claim, Executive shall: (a) give Roxio any information reasonably
requested by Roxio relating to such claim; (b) take such action in connection
with contesting such claim as Roxio shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney selected by Roxio that is reasonably
acceptable to Executive; (c) cooperate with Roxio in good faith in order to
effectively contest such claim; and (d) permit Roxio to participate in any
proceedings relating to such claim; provided that Roxio shall bear and pay
directly all attorneys fees, costs and expenses (including additional interest,
penalties and additions to tax) incurred in connection with such contest and
shall indemnify and hold Executive harmless, on an after-tax basis, for all
taxes (including, without limitation, income and excise taxes), interest,
penalties and additions to tax imposed in relation to such claim and in relation
to the payment of such costs and expenses or indemnification. Without limitation
on the foregoing provisions of this paragraph, and to the extent its actions do
not unreasonably interfere with or prejudice Executive’s disputes with the
Taxing Authority as to other issues, Roxio shall control all proceedings taken
in connection with such contest and, in its reasonable discretion, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the Taxing Authority in respect of such claim and may, at its sole option,
either direct Executive to pay the tax, interest or penalties claimed and sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as Roxio shall determine; provided, however, that if Roxio directs
Executive to pay such claim and sue for a refund, Roxio shall advance an amount
equal to such payment to Executive, on an interest-free basis, and shall
indemnify and hold Executive harmless, on an after-tax basis, from all taxes
(including, without limitation, income and excise taxes), interest, penalties
and additions to tax imposed with respect to such advance or with respect to any
imputed income with respect to such advance, as any such amounts are incurred;
and, further, provided, that any extension of the statute of limitations
relating to payment of taxes, interest, penalties or additions to tax for the
taxable year of Executive with respect to which such contested amount is claimed
to be due is limited solely to such contested amount; and, provided, further,
that any settlement of any claim shall be reasonably acceptable to Executive and
Roxio’s control of the contest shall be limited to issues with respect to which
a Gross-Up Payment would be payable hereunder, and Executive shall be entitled
to settle or contest, as the case may be, any other issue.

 

S-3



--------------------------------------------------------------------------------

Subsequent Recalculation. In the event of a binding or uncontested determination
by the Taxing Authority that adjusts the computation set forth in the
Determination so that Executive did not receive the greatest net benefit
required pursuant to this Exhibit A, Roxio shall reimburse Executive as provided
herein for the full amount necessary to place Executive in the same after-tax
position as he would have been in had no Excise Tax applied. In the event of a
binding or uncontested determination by the Taxing Authority that adjusts the
computation set forth in the Determination so that Executive received a payment
or benefit in excess of the amount required pursuant to this Exhibit A, then
Executive shall promptly pay to Roxio (without interest) the amount of such
excess.

 

S-4